BAILEY BROWN, Senior Circuit Judge.
This case involves claims of unfair competition and invasion of the right of privacy and the right of publicity arising from appellee’s adoption of a phrase generally associated with a popular entertainer.
Appellant, John W. Carson (Carson), is the host and star of “The Tonight Show,” a well-known television program broadcast five nights a week by the National Broadcasting Company. Carson also appears as an entertainer in night clubs and theaters around the country. From the time he began hosting “The Tonight Show” in 1962, he has been introduced on the show each night with the phrase “Here’s Johnny.” This method of introduction was first used for Carson in 1957 when he hosted a daily television program for the American Broadcasting Company. The phrase “Here’s Johnny” is generally associated with Carson by a substantial segment of the television *833viewing public. In 1967, Carson first authorized use of this phrase by an outside business venture, permitting it to be used by a chain of restaurants called “Here’s Johnny Restaurants.”
Appellant Johnny Carson Apparel, Inc. (Apparel), formed in 1970, manufactures and markets men’s clothing to retail stores. Carson, the president of Apparel and owner of 20% of its stock, has licensed Apparel to use his name and picture, which appear on virtually all of Apparel’s products and promotional material. Apparel has also used, with Carson’s consent, the phrase “Here’s Johnny” on labels for clothing and in advertising campaigns. In 1977, Apparel granted a license to Marcy Laboratories to use “Here’s Johnny” as the name of a line of men’s toiletries. The phrase “Here’s Johnny” has never been registered by appellants as a trademark or service mark.
Appellee, Here’s Johnny Portable Toilets, Inc., is a Michigan corporation engaged in the business of renting and selling “Here’s Johnny” portable toilets. Appellee’s founder was aware at the time he formed the corporation that “Here’s Johnny” was the introductory slogan for Carson on “The Tonight Show.” He indicated that he coupled the phrase with a second one, “The World’s Foremost Commodian,” to make “a good play on a phrase.”
Shortly after appellee went into business in 1976, appellants brought this action alleging unfair competition, trademark infringement under federal and state law, and invasion of privacy and publicity rights. They sought damages and an injunction prohibiting appellee’s further use of the phrase “Here’s Johnny” as a corporate name or in connection with the sale or rental of its portable toilets.
After a bench trial, the district court issued a memorandum opinion and order, Carson v. Here’s Johnny Portable Toilets, Inc., 498 F.Supp. 71 (E.D.Mich.1980), which served as its findings of fact and conclusions of law. The court ordered the dismissal of the appellants’ complaint. On the unfair competition claim, the court concluded that the appellants had failed to satisfy the “likelihood of confusion” test. On the right of privacy and right of publicity theories, the court held that these rights extend only to a “name or likeness,” and “Here’s Johnny” did not qualify.
I.
Appellants’ first claim alleges unfair competition from appellee’s business activities in violation of § 43(a) of the Lanham Act, 15 U.S.C. § 1125(a) (1976), and of Michigan common law. The district court correctly noted that the test for equitable relief under both § 43(a) and Michigan common law is the “likelihood of confusion” standard. Frisch’s Restaurants, Inc. v. Elby’s Big Boy of Steubenville, Inc., 670 F.2d 642 (6th Cir.), cert. denied,-U.S. -, 103 S.Ct. 231, 74 L.Ed.2d 182 (1982); Wills v. Alpine Valley Ski Area, Inc., 369 Mich. 23, 118 N.W.2d 954 (1963).
In Frisch’s Restaurants we approved the balancing of several factors in determining whether a likelihood of confusion exists among consumers of goods involved in a § 43(a) action. In that case we examined eight factors:
1. strength of the plaintiff’s mark;
2. relatedness of the goods;
3. similarity of the marks;
4. evidence of actual confusion;
5. marketing channels used;
6. likely degree of purchaser care;
7. defendant’s intent in selecting the mark;
8. likelihood of expansion of the product lines.
670 F.2d at 648. The district court applied a similar analysis. Under the two-step process adopted in Frisch’s Restaurants, these eight foundational factors are factual and subject to a clearly erroneous standard of review, while the weighing of these findings on the ultimate issue of the likelihood of confusion is a question of law. 670 F.2d at 651.
The district court first found that “Here’s Johnny” was not such a strong mark that its use for other goods should be *834entirely foreclosed. 498 F.Supp. at 74. Although the appellee had intended to capitalize on the phrase popularized by Carson, the court concluded that appellee had not intended to deceive the public into believing Carson was connected with the product. Id. at 75. The court noted that there was little evidence of actual confusion and no evidence that appellee’s use of the phrase had damaged appellants. For these reasons, the court determined that appellee’s use of the phrase “Here’s Johnny” did not present a likelihood of confusion, mistake, or deception. Id. at 75-77.
Our review of the record indicates that none of the district court’s findings is clearly erroneous. Moreover, on the basis of these findings, we agree with the district court that the appellants have failed to establish a likelihood of confusion. The general concept underlying the likelihood of confusion is that the public believe that “the mark’s owner sponsored or otherwise approved the use of the trademark.” Warner Bros., Inc. v. Gay Toys, Inc., 658 F.2d 76, 79 (2d Cir.1981) (emphasis added) (quoting Dallas Cowboys Cheerleaders, Inc. v. Pussycat Cinema, Ltd., 604 F.2d 200, 205 (2d Cir.1979)).
The facts as found by the district court do not implicate such likelihood of confusion, and we affirm the district court on this issue.
II.
The appellants also claim that the appellee’s use of the phrase “Here’s Johnny” violates the common law right of privacy and right of publicity.1 The confusion in this area of the law requires a brief analysis of the relationship between these two rights.
In an influential article, Dean Prosser delineated four distinct types of the right of privacy: (1) intrusion upon one’s seclusion or solitude, (2) public disclosure of embarrassing private facts, (3) publicity which places one in a false light, and (4) appropriation of one’s name or likeness for the defendant’s advantage. Prosser, Privacy, 48 Calif.L.Rev. 383, 389 (1960). This fourth type has become known as the “right of publicity.” Factors Etc., Inc. v. Pro Arts, Inc., 579 F.2d 215, 220 (2d Cir.1978), cert. denied, 440 U.S. 908, 99 S.Ct. 1215, 59 L.Ed.2d 455 (1979); see Zacchini v. Scripps-Howard Broadcasting Co., 433 U.S. 562, 572, 97 S.Ct. 2849, 2855, 53 L.Ed.2d 965 (1977). Henceforth we will refer to Prosser’s last, or fourth, category as the “right of publicity.”
Dean Prosser’s analysis has been a source of some confusion in the law. His first three types of the right of privacy generally protect the right “to be let alone,” while the right of publicity protects the celebrity’s pecuniary interest in the commercial exploitation of his identity. Zacchini, supra, 433 U.S. at 573, 97 S.Ct. at 2856. See generally The Right of Publicity — Protection for Public Figures and Celebrities, 42 Brooklyn L.Rev. 527 (1976). Thus, the right of privacy and the right of publicity protect fundamentally different interests and must be analyzed separately.
We do not believe that Carson’s claim that his right of privacy has been invaded is supported by the law or the facts. Apparently, the gist of this claim is that Carson is embarrassed by and considers it odious to be associated with the appellee’s product. Clearly, the association does not appeal to Carson’s sense of humor. But the facts here presented do not, it appears to us, amount to an invasion of any of the interests protected by the right of privacy. In any event, our disposition of the claim of an invasion of the right of publicity makes it unnecessary for us to accept or reject the claim of an invasion of the right of privacy.
*835The right of publicity has developed to protect the commercial interest of celebrities in their identities. The theory of the right is that a celebrity’s identity can be valuable in the promotion of products, and the celebrity has an interest that may be protected from the unauthorized commercial exploitation of that identity. In Memphis Development Foundation v. Factors Etc., Inc., 616 F.2d 956 (6th Cir.), cert. denied, 449 U.S. 953, 101 S.Ct. 358, 66 L.Ed.2d 217 (1980), we stated: “The famous have an exclusive legal right during life to control and profit from the commercial use of their name and personality.” Id. at 957.
The district court dismissed appellants’ claim based on the right of publicity because appellee does not use Carson’s name or likeness. 498 F.Supp. at 77. It held that it “would not be prudent to allow recovery for a right of publicity claim which does not more specifically identify Johnny Carson.” 498 F.Supp. at 78. We believe that, on the contrary, the district courts conception of the right of publicity is too narrow. The right of publicity, as we have stated, is that a celebrity has a protected pecuniary interest in the commercial exploitation of his identity. If the celebrity’s identity is commercially exploited, there has been an invasion of his right whether or not his “name or likeness” is used. Carson’s identity may be exploited even if his name, John W. Carson, or his picture is not used.
In Motschenbacher v. R.J. Reynolds Tobacco Co., 498 F.2d 821 (9th Cir.1974), the court held that the unauthorized use of a picture of a distinctive race car of a well known professional race car driver, whose name or likeness were not used, violated his right of publicity. In this connection, the court said:
We turn now to the question of “identifiability.” Clearly, if the district court correctly determined as a matter of law that plaintiff is not identifiable in the commercial, then in no sense has plaintiff’s identity been misappropriated nor his interest violated.
Having viewed a film of the commercial, we agree with the district court that the “likeness” of plaintiff is itself unrecognizable; however, the court’s further conclusion of law to the effect that the driver is not identifiable as plaintiff is erroneous in that it wholly fails to attribute proper significance to the distinctive decorations appearing on the car. As pointed out earlier, these markings were not only peculiar to the plaintiff’s cars but they caused some persons to think the car in question was plaintiff’s and to infer that the person driving the car was the plaintiff.
Id. at 826-827 (footnote omitted).
In Ali v. Playgirl, Inc., 447 F.Supp. 723 (S.D.N.Y.1978), Muhammad Ali, former heavyweight champion, sued Playgirl magazine under the New York “right of privacy” statute and also alleged a violation of his common law right of publicity. The magazine published a drawing of a nude, black male sitting on a stool in a comer of a boxing ring with hands taped and arms outstretched on the ropes. The district court concluded that Ali’s right of publicity was invaded because the drawing sufficiently identified him in spite of the fact that the drawing was captioned “Mystery Man.” The district court found that the identification of Ali was made certain because of an accompanying verse that identified the figure as “The Greatest.” The district court took judicial notice of the fact that “Ali has regularly claimed that appellation for himself.” Id. at 727.
In Hirsch v. S.C. Johnson & Son, Inc., 90 Wis.2d 379, 280 N.W.2d 129 (1979), the court held that use by defendant of the name “Crazylegs” on a shaving gel for women violated plaintiff’s right of publicity. Plaintiff, Elroy Hirsch, a famous football player, had been known by this nickname. The court said:
The fact that the name, “Crazylegs,” used by Johnson, was a nickname rather than Hirsch’s actual name does not preclude a cause of action. All that is required is that the name clearly identify the wronged person. In the instant case, it is not disputed at this juncture of the *836case that the nickname identified the plaintiff Hirsch. It is argued that there were others who were known by the same name. This, however, does not vitiate the existence of a cause of action. It may, however, if sufficient proof were adduced, affect the quantum of damages should the jury impose liability or it might preclude liability altogether. Prosser points out “that a stage or other fictitious name can be so identified with the plaintiff that he is entitled to protection against its use.” 49 Cal.L.Rev., supra at 404. He writes that it would be absurd to say that Samuel L. Clemens would have a cause of action if that name had been used in advertising, but he would not have one for the use of “Mark Twain.” If a fictitious name is used in a context which tends to indicaté that the name is that of the plaintiff, the factual case for identity is strengthened. Prosser, supra at 403.
280 N.W.2d at 137.
In this case, Earl Braxton, president and owner of Here’s Johnny Portable Toilets, Inc., admitted that he knew that the phrase “Here’s Johnny” had been used for years to introduce Carson. Moreover, in the opening statement in the district court, appellee’s counsel stated:
Now, we’ve stipulated in this case that the public tends to associate the words “Johnny Carson”, the words “Here’s Johnny” with plaintiff, John Carson and, Mr. Braxton, in his deposition, admitted that he knew that and probably absent that identification, he would not have chosen it.
App. 68. That the “Here’s Johnny” name was selected by Braxton because of its identification with Carson was the clear inference from Braxton’s testimony irrespective of such admission in the opening statement.
We therefore conclude that, applying the correct legal standards, appellants are entitled to judgment. The proof showed without question that appellee had appropriated Carson’s identity in connection with its corporate name and its product.2
Although this opinion holds only that Carson’s right of publicity was invaded because appellee intentionally appropriated his identity for commercial exploitation, the dissent, relying on its interpretation of the authorities and relying on policy and constitutional arguments, would hold that there was no invasion here. We do not believe that the dissent can withstand fair analysis.
The dissent contends that the authorities hold that the right of publicity is invaded only if there has been an appropriation of the celebrity’s “name, likeness, achievements, identifying characteristics or actual performances.” After so conceding that the right is at least this broad, the dissent then attempts to show that the authorities upon which the majority opinion relies are explainable as involving an appropriation of one or more of these attributes. The dissent explains Motschenbacher, supra, where the advertisement used a photograph, slightly altered, of the plaintiff’s racing car, as an “identifying characteristic” case. But the dissent fails to explain why the photograph any more identified Motschenbacher than the phrase “Here’s Johnny” identifies appellant Carson. The dissent explains Hirsch, supra, by pointing out that there the use of the appellation “Crazylegs” by the defendant was in a “context” that suggested a reference to Hirsch and that therefore Hirsch was identified by such use. Here, the dissent states, there is no evidence of the use of “Here’s Johnny” in such a suggestive “context.” Putting aside the fact that appellee also used the phrase “The World’s Foremost Commodian,” we fail to see why “context” evidence is necessary where appellee’s president admitted that it adopted the name “Here’s Johnny” because it identified appellant Carson. We do not understand appellee to even contend that it did not successfully accomplish its intended purpose of appropriating his identity. The dissent explains Ali, supra, by pointing out that in that case the magazine used a drawing that “strongly suggests” it to be a rep*837resentation of the famous fighter, but it is also true that the court put emphasis on the fact that the subject of the drawing was referred to as “The Greatest,” which “further implied” that the individual was Ali. 447 F.Supp. at 726-727.
It should be obvious from the majority opinion and the dissent that a celebrity’s identity may be appropriated in various ways. It is our view that, under the existing authorities, a celebrity’s legal right of publicity is invaded whenever his identity is intentionally appropriated for commercial purposes. We simply disagree that the authorities limit the right of publicity as contended by the dissent.3 It is not fatal to appellant’s claim that appellee did not use his “name.” Indeed, there would have been no violation of his right of publicity even if appellee had used his name, such as “J. William Carson Portable Toilet” or the “John William Carson Portable Toilet” or the “J.W. Carson Portable Toilet.” The reason is that, though literally using appellant’s “name,” the appellee would not have appropriated Carson’s identity as a celebrity. Here there was an appropriation of Carson’s identity without using his “name.”
With respect to the dissent’s general policy arguments, it seems to us that the policies there set out would more likely be vindicated by the majority view than by the dissent’s view. Certainly appellant Carson’s achievement has made him a celebrity which means that his identity has a pecuniary value which the right of publicity should vindicate. Vindication of the right will tend to encourage achievement in Carson’s chosen field. Vindication of the right will also tend to prevent unjust enrichment by persons such as appellee who seek commercially to exploit the identity of celebrities without their consent.4
The dissent also suggests that recognition of the right of publicity here would somehow run afoul of federal monopoly policies and first amendment proscriptions. If, as the dissent seems to concede, such policies and proscriptions are not violated by the vindication of the right of publicity where the celebrity’s “name, likeness, achievements, identifying characteristics or actual performances” have been appropriated for commercial purposes, we cannot see why the policies and proscriptions would be violated where, as here, the celebrity’s identity .has admittedly been appropriated for commercial exploitation by the use of the phrase “Here’s Johnny Portable Toilets.”
The judgment of the district court is vacated and the case remanded for further proceedings consistent with this opinion.

. Michigan law, which governs these claims, has not yet clearly addressed the right of publicity. But the general recognition of the right, see W. Prosser, Handbook of the Law of Torts § 117, at 805 (4th ed. 1971), suggests to us that the Michigan courts would adopt the right. Michigan has recognized a right of privacy. Beaumont v. Brown, 401 Mich. 80, 257 N.W.2d 522 (1977).


. See also Prosser, Handbook of the Law of Torts, supra, at 805 (“It is the plaintiffs name as a symbol of his identity that is involved here, and not as a mere name.”).


. Although Michigan law is applicable and the author of the dissent is an experienced and able Michigan lawyer and judge, we do not understand the dissent to contend that the law of that state in particular proscribes the holding of the majority opinion.


. Appellee did not brief and make the policy and constitutional arguments relied upon in the dissent. Instead, the appellee confined its argument to the straightforward proposition that the right of publicity is limited to appropriation of the celebrity’s “name or likeness.”